Case 4:19-cv-04095 Document 1-1 Filed on 10/18/19 in TXSD Page 1 of 11




                      Exhibit A
Case 4:19-cv-04095 Document 1-1 Filed on 10/18/19 in TXSD Page 2 of 11

                 2019-63379 / Court: 151




                                                               k
                                                           ler
                                                       tC
                                                    ric
                                                 ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                yO
              op
            C
         ial
       fic
     of
  Un




                      Exhibit A
Case 4:19-cv-04095 Document 1-1 Filed on 10/18/19 in TXSD Page 3 of 11




                                                               k
                                                           ler
                                                       tC
                                                    ric
                                                 ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                yO
              op
            C
         ial
       fic
     of
  Un




                      Exhibit A
Case 4:19-cv-04095 Document 1-1 Filed on 10/18/19 in TXSD Page 4 of 11




                                                               k
                                                           ler
                                                       tC
                                                    ric
                                                 ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                yO
              op
            C
         ial
       fic
     of
  Un




                      Exhibit A
Case 4:19-cv-04095 Document 1-1 Filed on 10/18/19 in TXSD Page 5 of 11




                                                               k
                                                           ler
                                                       tC
                                                    ric
                                                 ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                yO
              op
            C
         ial
       fic
     of
  Un




                      Exhibit A
Case 4:19-cv-04095 Document 1-1 Filed on 10/18/19 in TXSD Page 6 of 11




                                                               k
                                                           ler
                                                       tC
                                                    ric
                                                 ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                yO
              op
            C
         ial
       fic
     of
  Un




                      Exhibit A
Case 4:19-cv-04095 Document 1-1 Filed on 10/18/19 in TXSD Page 7 of 11




                                                               k
                                                           ler
                                                       tC
                                                    ric
                                                 ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                yO
              op
            C
         ial
       fic
     of
  Un




                      Exhibit A
     Case 4:19-cv-04095 Document 1-1 Filed on 10/18/19 in TXSD Page 8 of 11                         10/15/2019 7:48 AM
                                                                          Marilyn Burgess - District Clerk Harris County
                                                                                               Envelope No. 37644850
                                                                                                          By: Iris Collins
                                                                                            Filed: 10/15/2019 7:48 AM

                                 CAUSE NO. 2019-63379

KRISTEN M. MAYORGA                         §         IN THE DISTRICT COURT
                                           §
V.                                         §         HARRIS COUNTY, TEXAS
                                           §
STATE FARM MUTUAL                          §
                                                     151ST JUDICIAL DISTRICT




                                                                                 k
AUTOMOBILE INSURANCE                       §




                                                                             ler
                          DEFENDANT’S ORIGINAL ANSWER




                                                                         tC
                                                                      ric
TO THE HONORABLE JUDGE OF SAID COURT:




                                                                   ist
       COMES      NOW,       STATE    FARM          MUTUAL   AUTOMOBILE            INSURANCE




                                                             sD
COMPANY (incorrectly named “State Farm Mutual Automobile Insurance” and




                                                         es
hereinafter referred to as “State Farm”), Defendant in the above-entitled and numbered


                                                       rg
                                                     Bu
cause, and files this Original Answer to Plaintiff’s Original Petition and all subsequent
                                                    n
supplemental and/or amended petitions filed against it and would respectfully show the
                                               ily
                                          ar



Court and Jury as follows:
                                       M




                                               I.
                                     of
                                  e




       Pursuant to the provisions of Rule 92 of the Texas Rules of Civil Procedure,
                              ffic




Defendant denies each and every, all and singular, the allegations contained in the
                        yO




Plaintiff’s Original Petition, and demands strict proof thereof.
                      op
                   C




                                               II.
                ial




       Defendant would show that Plaintiff has failed to fulfill the conditions precedent
             fic




for bringing an uninsured motorist claim. Specifically, Plaintiff has failed to establish
            of
       Un




that she is legally entitled to recover damages from the owner or operator of an

uninsured motor vehicle because of bodily injury sustained by her, caused by an

accident.




                               Exhibit B
    Case 4:19-cv-04095 Document 1-1 Filed on 10/18/19 in TXSD Page 9 of 11



                                              III.

       Pleading further, Defendant would show that it is entitled to all credits and offsets

allowed under the policy against any damages awarded by the jury. Such credits and

offsets include, but are not limited to, all Personal Injury Protection (PIP) payments




                                                                            k
                                                                        ler
previously made by State Farm to Plaintiff.




                                                                    tC
                                              IV.




                                                                 ric
       Defendant asserts that Plaintiff is not entitled to attorney fees in this case as




                                                              ist
                                                          sD
there has not yet been a showing of liability or damages entitling Plaintiff to recovery of




                                                       es
uninsured motorist benefits.



                                                     rg
                                              V.
                                                     Bu
       Defendant asserts that Plaintiff is not entitled to pre-judgment interest or any
                                                 n
                                           ily

other damages beyond the policy limits of uninsured motorist coverage under the
                                         ar
                                      M




subject insurance contract.
                                   of




                                              VI.
                                 e
                               ffic




       Plaintiff’s right to recover medical expenses is limited by the provision of Tex.
                       yO




Civ. Prac. & Rem. Code 41.0105. Plaintiff is only entitled to recover the reasonable and
                     op




necessary amounts paid or incurred by or on behalf of the Plaintiff.
                  C




                                            VII.
                ial
             fic




       Defendant reserves the right to amend this Original Answer pursuant to the said
          of




Rules of Civil Procedure.
       Un




       WHEREFORE, PREMISES CONSIDERED, Defendant prays that Defendant be

released and discharged of the charges filed against it; that Plaintiff takes nothing by




                               Exhibit B
   Case 4:19-cv-04095 Document 1-1 Filed on 10/18/19 in TXSD Page 10 of 11



reason of this suit; and for such other and further relief to which Defendant may be justly

entitled and for which Defendant will forever pray.

                                          Respectfully submitted,

                                          GERMER PLLC




                                                                            k
                                                                        ler
                                                                    tC
                                          By:




                                                                 ric
                                                BARBARA L. HACHENBURG
                                                State Bar No. 08667070




                                                              ist
                                                bhachenburg@germer.com




                                                          sD
                                                America Tower
                                                2929 Allen Parkway, Suite 2900




                                                       es
                                                Houston, TX 77019
                                                (713) 650-1313 Telephone


                                                      rg
                                                (713) 739-7420 Facsimile
                                                  Bu
                                          ATTORNEY FOR DEFENDANT
                                                n
                                           ily
                                         ar



                              CERTIFICATE OF SERVICE
                                     M




       I hereby certify that a true and correct copy of the foregoing has been served on
                                   of




all counsel in accordance with Rules 21 and 21a of the Texas Rules of Civil Procedure,
                                 e




on this 14th day of October, 2019.
                             ffic




       C. Michael Davis
                       yO




       Law Office of C. Michael Davis
       3123 Kettering Drive
                     op




       Houston, TX 77027
                  C
               ial
             fic
          of
       Un




                                          BARBARA L. HACHENBURG




                              Exhibit B
             Case 4:19-cv-04095 Document 1-1 Filed on 10/18/19 in TXSD Page 11 of 11
                                      Harris County Docket Sheet


2019-63379
COURT: 151st
FILED DATE: 9/5/2019
CASE TYPE: Motor Vehicle Accident

                                 MAYORGA, KRISTEN M
                                   Attorney: DAVIS, C. MICHAEL

                                               vs.
                     STATE FARM MUTUAL AUTOMOBILE INSURANCE
                                Attorney: HACHENBURG, BARBARA L.



                                      Docket Sheet Entries
         Date         Comment




2019-63379

151
                                     Exhibit C                                       Page 1 of 1

                                                                           10/18/2019 1:22:05 PM
